UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-5084



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLEMENT JEREMIAH WELLS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-149)


Submitted:   August 22, 2005            Decided:   September 20, 2005


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Jonathan S. Gasser, Acting United
States Attorney, Rose Mary Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Clement Jeremiah Wells appeals his 180-month sentence

imposed following his guilty plea conviction for possession of a

firearm and ammunition after having been convicted of a felony, in

violation of 18 U.S.C. §§ 924(a), 924(e), 922(g) (2000).            On

appeal, Wells asserts that the Supreme Court’s decision in Blakely

v. Washington, 542 U.S. 296 (2004), overruled Almendarez-Torres v.

United States, 523 U.S. 224 (1998), requiring prior convictions to

be pled in the indictment and submitted to a jury.        Accordingly,

Wells asserts that the district court violated his Sixth Amendment

rights because the facts used to increase his sentence based upon

prior convictions were not alleged in the indictment or found by a

jury.

     Wells’   argument   fails   because   even   after   Booker,   the

government need not allege in its indictment and need not prove

beyond a reasonable doubt that a defendant had prior convictions

for a district court to use those convictions for purposes of

enhancing a sentence.    United States v. Booker, 125 S. Ct. 738, 756

(2005) (“[a]ny fact (other than a prior conviction) which is

necessary to support a sentence exceeding the maximum authorized by

the facts established by a plea of guilty or a jury verdict must be

admitted by the defendant or proved to a jury beyond a reasonable

doubt”); see United States v. Cheek, 415 F.3d 349 (4th Cir. 2005).




                                 - 2 -
     Even assuming that the prior conviction exception no longer

applies, Wells’ sentence does not violate his Sixth Amendment

rights.   Wells’ indictment states that he was previously convicted

of a felony, and also cites § 924(e).   Moreover, at his change of

plea hearing, the district court informed Wells that under § 924(e)

he would be subject to a fifteen-year mandatory minimum sentence.

Wells stated that he understood this, and without objecting to the

district court’s statement that he had several violent or drug

trafficking priors, entered a guilty plea to the indictment.

Accordingly, because these facts were pled in the indictment, and

admitted to as part of a guilty plea, we conclude that there is no

Sixth Amendment violation.   We therefore affirm Wells’ conviction

and sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -